— Judgment unanimously reversed on the law and matter remitted to Supreme Court, Wyoming County, for further proceedings, in accordance with the following memorandum: Petitioner contends, and the State concedes, that because conflicting affidavits were presented, it was error for the trial court to dismiss the petition based on petitioner’s alleged failure to exhaust administrative remedies. This matter is therefore remitted to Trial Term for a hearing on this issue. (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Dillon, P. J., Callahan, Denman, Lawton and Davis, JJ.